DETAILED ACTION

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art of record does not teach or clearly suggest a method, non-transitory computer-readable storage medium, or system for performing the method/operations comprising generating accumulated statistics, wherein the generating of the accumulated statistics is repeated based on one or more generation criteria, and wherein the generating of the accumulated statistics comprises: generating one or more changed versions of a current circuit, wherein the current circuit comprises a plurality of logic cells that perform Boolean operations; generating statistics associated with performance of the one or more changed versions based on the application of a training set to each changed version; and adding the generated statistics associated with each changed version to the accumulated statistics; wherein the method/operations further comprises: selecting a changed version from the one or more changed versions based on the accumulated statistics; updating the current circuit based on the selected changed version; and repeating the method a plurality of times based on the accumulated statistics.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON BOWERS whose telephone number is (571)272-1888.  The examiner can normally be reached on Flex M-F 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.B/Examiner, Art Unit 2851     


/JACK CHIANG/Supervisory Patent Examiner, Art Unit 2851